 



Exhibit 10.1
FIFTH AMENDMENT
TO LOAN AND SECURITY AGREEMENT
     This Fifth Amendment to Loan and Security Agreement (this “Amendment”) is
entered into as of December 21, 2006, by and between COMERICA BANK, successor by
merger to COMERICA BANK-CALIFORNIA (“Bank”) and MTI TECHNOLOGY CORPORATION
(“Borrower”).
RECITALS
     Borrower and Bank are parties to that certain Loan and Security Agreement
dated as of November 13, 2002, as amended from time to time, including by that
certain First Amendment to Loan and Security Agreement dated June 30, 2003, that
certain Second Amendment to Loan and Security Agreement dated June 18, 2004,
that certain Third Amendment to Loan and Security Agreement dated June 15, 2005
and that certain Fourth Amendment to Loan and Security Agreement dated as of
June 20, 2006 (collectively, the “Agreement”). The parties desire to amend the
Agreement in accordance with the terms of this Amendment.
     NOW, THEREFORE, the parties agree as follows:
     1. The definition of Revolving Maturity Date in Section 1.1 of the
Agreement is amended in its entirety to read as follows:
          "'Revolving Maturity Date’ means May 31, 2007.”
     2. No course of dealing on the part of Bank or its officers, nor any
failure or delay in the exercise of any right by Bank, shall operate as a waiver
thereof, and any single or partial exercise of any such right shall not preclude
any later exercise of any such right. Bank’s failure at any time to require
strict performance by a Borrower of any provision shall not affect any right of
Bank thereafter to demand strict compliance and performance. Any suspension or
waiver of a right must be in writing signed by an officer of Bank.
     3. Unless otherwise defined, all initially capitalized terms in this
Amendment shall be as defined in the Agreement. The Agreement, as amended
hereby, shall be and remain in full force and effect in accordance with its
respective terms and hereby is ratified and confirmed in all respects. Except as
expressly set forth herein, the execution, delivery, and performance of this
Amendment shall not operate as a waiver of, or as an amendment of, any right,
power, or remedy of Bank under the Agreement, as in effect prior to the date
hereof.
     4. Borrower represents and warrants that the Representations and Warranties
contained in the Agreement are true and correct as of the date of this
Amendment, and that no Event of Default has occurred and is continuing.
     5. As a condition to the effectiveness of this Amendment, Bank shall have
received, in form and substance satisfactory to Bank, the following:
          (a) this Amendment, duly executed by Borrower;
          (b) on or before December 22, 2006, evidence that the Standby Letter
of Credit, issued by Bank of America for the benefit of Bank, in the minimum
amount of the Revolving Line, was amended or reissued to bear an expiry date of
no earlier than June 30, 2007;
          (c) a Certificate of the Secretary of Borrower with respect to
incumbency and resolutions authorizing the execution and delivery of this
Amendment;
          (d) a nonrefundable amendment fee in the amount of $4,500, which may
be debited from any of Borrower’s accounts;

-1-



--------------------------------------------------------------------------------



 



          (e) all reasonable Bank Expenses incurred through the date of this
Amendment, which may be debited from any of Borrower’s accounts; and
          (f) such other documents, and completion of such other matters, as
Bank may reasonably deem necessary or appropriate.
     6. This Amendment may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one instrument.
     IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the
first date above written.

            MTI TECHNOLOGY CORPORATION
      By:   /s/ Thomas P. Raimondi, Jr.             Title:   Chief Executive
Officer and President     

            COMERICA BANK, successor by merger to
COMERICA BANK-CALIFORNIA
      By:   /s/ Abigayle Keller              Title:   Vice President   

-2-